ORDER

CLEVENGER, Circuit Judge.
In McHenry v. United States, 367 F.3d 1370 (Fed.Cir.2004), this court held that voluntary separation from military service does not deprive the United States Court of Federal Claims of jurisdiction to hear and decide a complaint that seeks disability benefits. In this case, Mr. Poole seeks an increased disability rating. His complaint was dismissed for lack of jurisdiction because of his voluntary separation from service.
Under McHenry, Mr. Poole’s voluntary separation cannot divest the Court of Federal Claims of jurisdiction.
Accordingly,
IT IS ORDERED THAT:
*830(1) The judgment dismissing Mr. Poole’s complaint for lack of jurisdiction is hereby reversed; and
(2) The case is remanded to the Court of Federal Claims for adjudication on the merits.